[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff seeks to recover from the defendant because of injuries she claims to have incurred on its premises. According to the plaintiff, she had purchased a large container of coffee at the hospital cafeteria and was leaving the cafeteria when she was caused to slip on an accumulation of water, as a result of which she sustained burns from the hot coffee.
Her claim is for the burn injuries, but the negligence is alleged to be the defendant's defective premises — the water which caused her to slip and thus spill the coffee.
An essential element of such a claim is notice to the defendant of the defective condition. In this case, the plaintiff did not see water on the floor when she entered the cafeteria. The sole evidence elicited as to the length of time the water was present was to the effect that "there were foot prints through it." On the other hand, both the plaintiff and her daughters testified that the area of the slip and fall contained water and ice chips. This latter point is strongly supportive of the fact that the water had not been there long — certainly not long enough for ice chips to have melted. The presence of foot prints only indicates someone else walked through the area — but that could have happened immediately with the spill, soon after, or long after.
In the absence of proof on this vital issue, the court must find for the defendant and judgment may so enter.
Anthony V. DeMayo Judge Trial Referee